Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant amendment and explanations of support for the amended features filed 14 February 2022 have been fully considered and found persuasive. The previous rejections of all pending claims are withdrawn.
A close prior art Rath et al (US 9069827) teach a system that implements a data storage service may store data on behalf of storage service clients. The system may maintain data in multiple replicas of partitions that are stored on respective computing nodes in the system. A master replica for a replica group may increment a membership version indicator for the group, and may propagate metadata (including the membership version indicator) indicating a membership change for the group to other members of the group. Propagating the metadata may include sending a log record containing the metadata to the other replicas to be appended to their respective logs. Once the membership change becomes durable, it may be committed. A replica attempting to become the master of a replica group may determine that another replica in the group has observed a more recent membership version, in which case logs may be synchronized or snipped, or the attempt may be abandoned.
Another relevant prior art Zhengyu Yang et al, “AutoReplica: Automatic Data Replica Manager in Distributed Caching and Data Processing Systems”, IEEE 2016, 6 pages, teach balancing the trade-off between I/O performance and fault tolerance by a solution called “AutoReplica”, a replica manager in distributed caching and data processing systems with SSD-HDD tier storages. AutoReplica maintains replicas of local SSD cache in the remote SSD(s) connected by high speed fibers, since the access speed of remote SSDs can be way faster than local HDD’s. AutoReplica also has three approaches (i.e.,ring, network, and multiple-SLA network) to automatically build the cross-node replica structure. A lazy migrate-on-write technique is developed called “fusion cache” that can conduct seamlessly online migration operation to balance loads among nodes, instead of pausing the subsystem and copying the entire dataset from one node to the other. AutoReplica can efficiently recover from different disaster scenarios (covers VM crash, device failures and communication failures) with limited and controllable performance downgrades. Finally, AutoReplica supports parallel prefetching from both primary node and replica node(s) with a new dynamic optimizing streaming technique to improve I/O performance.
Another relevant prior art Jason Baker “Megastore: Providing Scalable, Highly Available Storage for Interactive Services”, 5th Biennial Conference on Innovative Data Systems Research (CIDR ’11) January 9-12, 2011, Asilomar, California, USA. 12 pages, teach Megastore which is a storage system developed to meet the requirements of today’s interactive online services. Megastore blends the scalability of a NoSQL datastore with the convenience of a traditional RDBMS in a novel way, and provides both strong consistency guarantees and high availability. Fully serializable ACID semantics within fine-grained partitions of data is provided. This partitioning allows synchronously replicating each write across a wide area network with reasonable latency and support seamless failover between datacenters. 
However the prior art of record does not disclose or make obvious upon determining that a virtual machine instance attached to a storage volume supported by a data replication group has been migrated from a first physical server to a second physical server, migrating a particular node to be closer to the second physical server in the manner recited in independent claims 21, 35 or upon migration of a virtual machine resource attached to a storage volume supported by a data replication group to a first physical host, determining a particular node of a plurality of nodes of the data replication group to migrate closer to the virtual machine resource in the manner recited in claim 35.
 The dependent claims being further limiting and definite are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 May 2022